Citation Nr: 1748770	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, diagnosed as patellofemoral degenerative disease with chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability, diagnosed as patellofemoral degenerative disease with chondromalacia.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).

4.  Entitlement to an extension of special monthly compensation benefits beyond August 1, 2009.

5.  Entitlement to an extension of special monthly compensation benefits beyond October 1, 2009.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007, July 2007, and August 2009 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in January 2011 and October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds a May 2016 examination did not address all matters pertinent for an adequate determination for the Veteran's service-connected right and left knee disabilities.  VA case law now provides that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Additional development is required prior to appellate review.  

The Board also notes that the Veteran provided additional medical evidence in support of his appeal in April 2017 without waiver of AOJ consideration.  Although copies of private medical records were added to the appellate record in April 2017, an April 2017 VA memorandum indicates, in essence, that information from a "CD" provided by the Veteran could not be retrieved and added to the record due to damage.  As it is unclear if all evidence provided by the Veteran is included in the appellate record, clarification as to the matter is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Adjudication on the TDIU and special monthly compensation issues on appeal is deferred pending completion of the additional development required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his attorney that a "CD" provided in support of the appeal in April 2017 was damaged upon VA receipt.  They should be informed of the date range for the private medical records received and added to the record in April 2017 and requested to resubmit any additional evidence that may not have been received due to "CD" damage.

2.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected right and left knee disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knees should be identified with an assessment as to the degree of severity.  Any reports, including lay reports, indicating knee instability during the course of the appeal should be reconciled with the objective medical findings of record.  (For example, whether the Veteran's subjective reports of knee instability are consistent with the medical findings of record.)  It should be noted that he reported left knee giving way during VA treatment in February 2016.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


